Case 19-12809-JKS         Doc 8     Filed 02/11/19 Entered 02/11/19 16:35:22       Desc Main
                                    Document      Page 1 of 2



 UNITED STATES BANKRUPTCY COURT
 FOR THE DISTRICT OF NEW JERSEY
 Caption in compliance with D.N.J. LBR 9004-1(b)

 McCARTER & ENGLISH, LLP
 Joseph Lubertazzi, Jr.
 Peter M. Knob
 Four Gateway Center
 100 Mulberry Street
 Newark, NJ 07102
 Telephone: (973) 622-4444
 Facsimile: (973) 624-7070
 Email: jlubertazzi@mccarter.com
       pknob@mccarter.com

 Attorneys for Capital One, N.A.

 In re:
                                                     Case No.: 19-12809 (JKS)
 NEW ENGLAND MOTOR FREIGHT, INC.,
                                                     Chapter 11
                        Debtor.


          NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

          PLEASE TAKE NOTICE that Joseph Lubertazzi, Jr. of McCarter & English, LLP,

hereby enters his appearance in the above-captioned case in accordance with Fed. R. Bankr. P.

9010(b) for Capital One, N.A. (“Capital One”). Request is made that the documents filed in this

case and identified below be given and served upon the following person at the address,

telephone, facsimile number and e-mail address indicated below:

                               McCARTER & ENGLISH, LLP
                               Joseph Lubertazzi, Jr., Esq.
                               Four Gateway Center
                               100 Mulberry Street
                               Newark, New Jersey 07102
                               Telephone: (973) 639-2082
                               Facsimile: (973) 297-3940
                               Email: jlubertazzi@mccarter.com




ME1 29482875v.1
Case 19-12809-JKS          Doc 8    Filed 02/11/19 Entered 02/11/19 16:35:22             Desc Main
                                    Document      Page 2 of 2


        DOCUMENTS:

             All notices entered pursuant to Fed. R. Bankr. P. 2002.

             All documents and pleadings of any nature.


        PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance nor any

subsequent appearance, pleading, claim or suit is intended to waive Capital One’s (i) right to have

final orders in non-core matters entered only after de novo review by a United States District Court

Judge; (ii) right to a jury trial in any proceeding so triable herein, or in any case, controversy or

proceeding related hereto; (iii) right to have the reference withdrawn by a United States District

Court Judge in any matter subject to mandatory or discretionary withdrawal, including proceedings

over which the Bankruptcy Court lacks constitutional authority to enter final judgments; or (iv) other

rights, claims, defenses, setoffs or recoupments to which Capital One is or may be entitled under

agreements, in law or in equity, all of which rights, claims, actions, defenses, setoffs and

recoupments are expressly reserved.

Date: February 11, 2019                               McCARTER & ENGLISH, LLP
      Newark, NJ
                                                      By: /s/ Joseph Lubertazzi, Jr.
                                                             Joseph Lubertazzi, Jr.
                                                             A Member of the Firm

                                                      Four Gateway Center
                                                      100 Mulberry Street
                                                      Newark, NJ 07102
                                                      Telephone: (973) 639-2082
                                                      Facsimile: (973) 297-3940
                                                      jlubertazzi@mccarter.com

                                                      Attorneys for Capital One, N.A.




ME1 29482875v.1
